              Case 1:19-cr-10117-IT Document 545 Filed 10/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

            Plaintiff,

                         v.                              Case No. 1:19-cr-10117-IT

 ROBERT FLAXMAN,

            Defendant.


                   DEFENDANT ROBERT FLAXMAN’S MOTION
         FOR LEAVE TO FILE SUPPLEMENTAL SENTENCING MEMORANDUM

          Defendant Robert Flaxman respectfully moves for leave to file a brief supplemental

sentencing memorandum to address one claim in the government’s sentencing memorandum that

was not made in the Complaint, Information, Rule 11 hearing, or PSR, as well as certain exhibits

that the government has attached to its motion.        The proposed supplemental sentencing

memorandum is “Attachment A” to this motion.

Date: October 11, 2019                             Respectfully submitted,

                                                    ROBERT FLAXMAN,

                                                    By His Attorneys:

                                                    _/s/ William D. Weinreb_________
                                                    William D. Weinreb (BBO #557826)
                                                    Michael T. Packard (BBO #676934)
                                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                                    111 Huntington Ave, Suite 520
                                                    Boston, MA 02199
                                                    (617) 712-7100
                                                    michaelpackard@quinnemanuel.com
                                                    billweinreb@quinnemanuel.com




09011-00001/11126522.2
              Case 1:19-cr-10117-IT Document 545 Filed 10/12/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that the foregoing document was served by ECF on counsel of record for

the Government and all defense counsel on October 12, 2019.


                                              /s/ William D. Weinreb
                                              William D. Weinreb




09011-00001/11126522.2                           2
